Citation Nr: 0706304	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on February 25, 2004, for emergency 
room treatment at St. Joseph Hospital.

(The additional claim for service connection for a bilateral 
shoulder disability,       as secondary to service-connected 
bilateral knee conditions, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2004 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in    Togus, Maine.

Unfortunately, for the reason set forth below, the Board 
finds that further development is required before deciding 
this claim, so it is being remanded to      the Veteran's 
Health Administration (VHA).  VA will notify the veteran if 
further action is required on his part.


REMAND

In his August 2004 substantive appeal (VA Form 9), the 
veteran completed the appropriate designation for a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board -- meaning with him at the RO, and only the VLJ 
here in Washington, D.C.  Thus far, the veteran has testified 
at a December 2006 videoconference hearing that concerned a 
claim for service connection for a bilateral shoulder 
disability, a different matter on appeal from the Togus         
Regional Office (RO), but not this particular claim 
originally considered and adjudicated by the Togus VAMC for 
entitlement to the reimbursement of non-VA emergency medical 
expenses.  So a videoconference hearing must be scheduled 
before deciding the instant appeal.  38 C.F.R. § 20.700(a) 
(2006).








Accordingly, this case is REMANDED to the VHA for the 
following action:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
attorney of the date, time and location 
of this hearing. Place a copy of this 
letter in the claims file.                     
If, for whatever reason, he changes his 
mind and withdraws his request for this 
hearing or does not appear for it on 
the date scheduled, also document this 
in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


